



EXHIBIT (10-25)


The Procter & Gamble 2014 Stock and Incentive Compensation Plan







--------------------------------------------------------------------------------






The Procter & Gamble 2014 Stock and Incentive Compensation Plan


Article 1. Establishment, Purpose and Duration


1.1    Establishment. The Procter & Gamble Company, an Ohio corporation (the
“Company”), hereby establishes an incentive compensation plan to be known as The
Procter & Gamble 2014 Stock and Incentive Compensation Plan (the “Plan”), as set
forth in this document. This Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Stock Units, Cash-Based Awards and Other
Stock-Based Awards. This Plan shall become effective upon shareholder approval
(the “Effective Date”) and shall remain in effect as provided in Section 1.3.


1.2    Purpose of this Plan. The purposes of the Plan are to strengthen the
alignment of interests between those Employees of the Company and its
Subsidiaries who are largely responsible for the success of the business as well
as Non-employee Directors and the Company’s shareholders through ownership
behavior and the increased ownership of shares of the Company’s common stock,
and to encourage Plan Participants to remain in the employ of the Company and
its Subsidiaries.


1.3    Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions.


Article 2. Definitions


Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.


2.1    “Annual Award Limits” have the meaning set forth in Section 4.4.


2.2    “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Stock Units, Cash-Based
Awards or Other Stock-Based Awards, in each case subject to the terms of this
Plan.


2.3    “Award Agreement” means either (i) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee shall
have the exclusive authority to determine the terms of an Award Agreement
evidencing an Award granted under this Plan, subject to the provisions herein.
The terms of an Award Agreement need not be uniform among all Participants or
among similar types of Awards.


2.4    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 under the Exchange Act.


2.5    “Board” or “Board of Directors” means the Board of Directors of the
Company.


2.6    “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 12.


2.7    “Cause” for purposes of this Plan only means, unless otherwise specified
in an Award Agreement or in an applicable employment agreement between the
Company and a Participant, any one of the following:


(a)
Participant’s conviction of or plea of guilty or nolo contendere, or no contest,
to a felony;



(b)
Participant’s willful misconduct;



(c)
Participant’s violation of a material written Company policy; or



(d)
Participant’s willful and continued failure or refusal to substantially perform
essential job functions.








--------------------------------------------------------------------------------





2.8     “Change in Control” means the occurrence of one or more of the following
events:


(a)    The acquisition by any Person of Beneficial Ownership of more than 20% of
either (A) the then-outstanding Shares (“Outstanding Company Common Stock”) or
(B) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this Section 2.8(a) the following acquisitions shall not constitute a Change
in Control:


(i)    any acquisition by the Company,


(ii)    any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company,


(iii)    any acquisition by any entity controlled by the Company, or


(iv)
any acquisition by any entity pursuant to a transaction that complies with
Sections 2.8(c) (i), (ii) and (iii).



(b)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.


(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this Section 2.8(c) a Business Combination shall not constitute a
Change in Control if following such Business Combination:


(i)    all or substantially all of the individuals and entities that were the
Beneficial Owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; and


(ii)    no Person (excluding any entity resulting from such Business Combination
or any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination; and


(iii)    at least a majority of the members of the board of directors of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination.


(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.







--------------------------------------------------------------------------------





2.9    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.


2.10    “Commission” means the Securities and Exchange Commission.


2.11     “Committee” means the Compensation & Leadership Development Committee
of the Board or a subcommittee thereof or any other committee designated by the
Board to administer this Plan. The members of the Committee shall be appointed
from time to time by and shall serve at the discretion of the Board. If the
Committee does not exist or cannot function for any reason, the Board may take
any action under the Plan that would otherwise be the responsibility of the
Committee. The Committee shall be constituted to comply with the requirements of
Rule 16b-3 promulgated by the Commission under the Exchange Act, or such rule or
any successor rule thereto which is in effect from time to time, Code Section
162(m), and any applicable listing or governance requirements of any securities
exchange on which the Company’s common shares are listed.


2.12    “Company” means The Procter & Gamble Company and any successor thereto
as provided in Section 21.19.


2.13    “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of (i) 90 days after the beginning of the Performance Period, or (ii)
before 25% of the Performance Period has elapsed, as a “Covered Employee” under
this Plan with respect to such applicable Performance Period.


2.14    “Director” means any individual who is a member of the Board of
Directors of the Company.


2.15    “Disability” means a “disability” within the meaning of Code Section
409A and the regulations or other guidance issued thereunder.


2.16    “Dividend Equivalent” has the meaning set forth in Article 13.


2.17    “Effective Date” has the meaning set forth in Section 1.1.


2.18    “Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or the Subsidiary on its
payroll records. An Employee shall not include any individual during any period
he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common-law employee of
the Company or Subsidiary during such period. An individual shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company, between the Company and any
Subsidiaries, or between Subsidiaries. For purposes of Incentive Stock Options,
no such leave may exceed 90 days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then three months
following the 91st day of such leave, any Incentive Stock Option held by a
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonqualified Stock Option. Neither service as a
Director nor payment of a Director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.


2.19    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto and the rules and regulations
promulgated thereto.


2.20    “Fair Market Value” or “FMV” means, as applied to a specific date, the
price of a Share that is based on the opening, closing, actual, high, low or
average selling prices of a Share reported on any established stock exchange or
national market system including without limitation the New York Stock Exchange
and the National Market System of the National Association of Securities
Dealers, Inc. Automated Quotation System on the applicable date, the preceding
trading day, the next succeeding trading day, or an average of trading days, as
determined by the Committee in its discretion. Unless the Committee determines
otherwise or unless otherwise specified in an Award Agreement, Fair Market Value
shall be deemed to be equal to the closing price of a Share on the most recent
date on which Shares were publicly traded.







--------------------------------------------------------------------------------





2.21    “Good Reason” means the occurrence, during the two year period
commencing on the date of a Change in Control, of any of the following without a
Participant’s written consent, in each case, when compared to the arrangements
in effect immediately prior to the Change in Control:


(a)a material reduction in the Participant’s total compensation;


(b)a material diminution in the Participant’s duties, responsibilities or
authority; or


(c)a relocation of more than 50 miles from the Participant’s principal office
location.


2.22    “Grant Date” means the date an Award is granted to a Participant
pursuant to the Plan.


2.23    “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 8.


2.24    “Incentive Stock Option” or “ISO” means an Option granted pursuant to
Article 7 that is designated as an Incentive Stock Option and that is intended
to meet the requirements of Code Section 422 or any successor provision.


2.25    “Non-employee Director” means a Director who is not an Employee.


2.26    “Nonqualified Stock Option” means an Award granted pursuant to Article 7
that is not intended to meet the requirements of Code Section 422, or that
otherwise does not meet such requirements.


2.27    “Option” means an Award granted pursuant to Article 7, which Award may
be an Incentive Stock Option or a Nonqualified Stock Option.


2.28    “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.


2.29    “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan that is granted pursuant to
Article 12.


2.30    “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.


2.31    “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
compensation paid to Covered Employees.


2.32    “Performance Measures” means measures, as described in Article 15, upon
which performance goals are based and that are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.


2.33    “Performance Period” means the period of time during which
pre-established performance goals must be met in order to determine the degree
of payout and/or vesting with respect to an Award.


2.34    “Performance Stock Unit” means an Award granted pursuant to Article 11.


2.35    “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals or upon the occurrence
of other events as determined by the Committee, in its discretion) as provided
in Articles 9 and 10.


2.36    “Person” shall have the meaning ascribed to such term in Section 3(a)
(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including
a “group” as defined in Section 13(d) thereof.


2.37    “Plan” means The Procter & Gamble Company 2014 Stock and Incentive Plan,
as the same may be amended from time to time.


2.38     “Prior Plans” means The Procter & Gamble 2009 Stock and Incentive Plan,
The Procter & Gamble 2001 Stock and Incentive Plan, The Procter & Gamble 1992
Stock Plan, The Procter & Gamble 1992 Stock Plan (Belgian Version), The Procter
& Gamble Future Shares Plan, The Gillette Company 2004 Long-Term Incentive Plan,
The Gillette Company 1971 Stock Option Plan, The 2003 Non-Employee Director
Plan, and The 2013 Non-Employee Director Plan.







--------------------------------------------------------------------------------





2.39    “Restricted Stock” means an Award granted pursuant to Article 9.


2.40    “Restricted Stock Unit” or “RSU” means an Award granted pursuant to
Article 10.


2.41    “Retirement” means retirement in accordance with the provisions of any
applicable retirement plan of the Company or any of its Subsidiaries as
determined in the sole discretion of the Committee or its delegate.


2.42    “Share” means a share of common stock of the Company.


2.43    “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Article 8.


2.44     “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than 50% by reason of stock ownership or otherwise. In
addition, the Board may designate for participation in the Plan as a
“Subsidiary” those additional companies affiliated with the Company in which the
Company’s direct or indirect interest is less than 50%, provided, however, that
such designation shall not be permitted for the granting of Incentive Stock
Options and such designation shall not include a company with respect to which
the Company is not an “eligible issuer of service recipient stock” within the
meaning of the regulations under Code Section 409A.


2.45    “Termination of Employment” means the termination of the Participant’s
employment with the Company and the Subsidiaries, regardless of the reason for
the termination of employment. With respect to any Award that is subject to Code
Section 409A, Termination of Employment shall mean a Separation from Service as
defined in Code Section 409A.


2.46    “Termination of Directorship” means the time when a Non-employee
Director ceases to be a Non-employee Director for any reason, including, but not
by way of limitation, a termination by resignation, failure to be elected, death
or retirement. With respect to any Award that is subject to Code Section 409A,
Termination of Directorship shall mean a Separation from Service as defined in
Code Section 409A.


Article 3. Administration


3.1    General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions or valuations
of any such individuals. The Committee may also establish regulations,
provisions, and procedures within the terms of the Plan, as in its opinion, may
be advisable for the administration and operation of the Plan. All actions taken
and all interpretations and determinations made by the Committee shall be final
and binding upon the Participants, the Company or Subsidiary, and all other
interested individuals.


3.2    Authority of the Committee. Subject to any express limitations set forth
in the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:


(a)    To determine from time to time which of the persons eligible under the
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical), including the time or times when a
person shall be permitted to receive Shares pursuant to an Award and the number
of Shares subject to an Award;


(b)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;


(c)    To approve forms of Award Agreements for use under the Plan;


(d)    To determine Fair Market Value of a Share in accordance with Section 2.20
of the Plan;


(e)    To amend the Plan or any Award Agreement as provided in the Plan;


(f)    To adopt sub-plans and/or special provisions applicable to Awards
regulated by the laws of a jurisdiction other than the United States. Such
sub-plans and/or special provisions may take precedence over other provisions





--------------------------------------------------------------------------------





of the Plan, but unless otherwise superseded by the terms of such sub-plans
and/or special provisions, the provisions of the Plan shall govern;


(g)    To authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Board;


(h)    To determine whether Awards will be settled in Shares, cash or in any
combination thereof;


(i)    To determine whether Awards will provide for Dividend Equivalents;


(j)    To establish a program whereby Participants designated by the Committee
may reduce compensation otherwise payable in cash in exchange for Awards under
the Plan;


(k)    To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any sales by a Participant or other
subsequent transfers by a Participant of any Shares, including, without
limitation, restrictions under an insider trading policy and restrictions as to
the use of a specified brokerage firm for such resales or other transfers;


(l)    To authorize the Company to charge a reasonable administrative fee for
the exercise of any Option; and,


(m)    To waive the requirements of Article 6 at the time an Award is granted.


3.3    Delegation. To the extent permitted by law, the Committee may delegate to
the Secretary of the Company or other employees of the Company the duties or
powers it may deem advisable to assist the Committee in the administration and
operation of the Plan and may grant authority to such persons to execute
documents on behalf of the Committee. To the extent permitted by applicable law,
the Committee may, by resolution, authorize one or more officers of the Company
to do one or both of the following on the same basis as can the Committee: (a)
designate Employees to be recipients of Awards; and (b) determine the size of
any such Awards; provided, however, (i) the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an Employee who is
considered a Covered Employee or an officer (as defined in Rule 16a-1(f)); (ii)
the resolution providing such authorization sets forth the total number of
Awards such officer(s) may grant; and (iii) the officer(s) shall report
periodically to the Committee regarding the nature and scope of the Awards
granted pursuant to the authority delegated.


Article 4. Shares Subject to This Plan and Maximum Awards


4.1    Number of Shares Authorized and Available for Awards. Subject to
adjustment as provided under the Plan, the total number of Shares that are
available for Awards under this Plan shall be 160,000,000 Shares plus any Shares
that are available for Awards under Prior Plans as of the Effective Date. No
further Awards may be granted under the Prior Plans as of the Effective Date.


4.2    Share Usage. The Committee shall determine the appropriate method for
determining the number of Shares available for grant under the Plan, subject to
the following:


(a)all Options and Stock Appreciation Rights shall be counted against Shares
available on a one for one basis;


(b)all full value Awards to be settled in Shares shall be counted as 5 Shares
for each Share awarded;


(c)except as provided in clause (d), any Shares that are related to an Award
granted under this Plan or Prior Plans that terminates by expiration,
forfeiture, cancellation or otherwise without the issuance of the Shares, are
settled in cash in lieu of Shares, or is exchanged with the Committee’s
permission, prior to the issuance of Shares, for an Award not involving Shares
shall be available again for grant under this Plan; and


(d)any Award Shares tendered, exchanged or withheld to cover Option exercise
costs, any Award Shares withheld to cover taxes, and all Shares underlying an
Award of Stock Appreciation Rights once such Stock Appreciation Rights are
exercised, shall be taken into account as Shares issued under this Plan.







--------------------------------------------------------------------------------





4.3    Shares Subject to Use Under the Plan. The source of the Shares to be
delivered by the Company upon exercise or payment of any Award shall be
determined by the Committee and may consist, in whole or in part, of authorized
but unissued Shares, treasury Shares, or Shares acquired in the open market. In
the case of redemption of SARs by one of the Company’s Subsidiaries, such Shares
shall be Shares acquired by that Subsidiary.


4.4    Annual Award Limits. Awards under the Plan shall be subject to the
following Annual Award Limits, subject to any adjustment under Section 4.5. The
maximum number of Shares with respect to which Options or other Awards may be
granted to any Non-employee Director in any calendar year shall not exceed
10,000. The maximum number of Shares with respect to which Options or SARs may
be granted to any Employee who is a Participant in any calendar year shall be
2,000,000 Shares. For any Awards other than Options or SARs that are
Performance-Based Compensation and that are denominated in Shares, the maximum
aggregate number of Shares that may be delivered pursuant to such Awards granted
in any calendar year shall be 400,000 Shares for any Employee who is a
Participant. For any Awards that are Performance-Based Compensation and that are
denominated in cash, the maximum aggregate amount of cash that may be paid with
respect to all such Awards granted in any calendar year shall be $20,000,000 for
any Employee who is a Participant.


4.5    Adjustments in Authorized Shares. Adjustments in authorized Shares
available for issuance under the Plan or under an outstanding Award and
adjustments in Annual Award Limits shall be subject to the following provisions:


(a)    In the event of any corporate event or transaction such as a merger,
consolidation, reorganization, recapitalization, separation, partial or complete
liquidation, stock dividend, stock split, reverse stock split, split up,
spin-off, distribution of stock or property of the Company, combination of
Shares, exchange of Shares, dividend in kind, extraordinary cash dividend or any
other similar corporate event or transaction (“Corporate Transactions”), the
Committee, in order to prevent dilution or enlargement of Participants’ rights
under this Plan, shall substitute or adjust, as applicable, (i) the number and
kind of Shares that may be issued under this Plan or under particular forms of
Awards, (ii) the number and kind of Shares subject to outstanding Awards, (iii)
the Option Price or Grant Price applicable to outstanding Awards, and (iv) the
Annual Award Limits and other value determinations applicable to outstanding
Awards. The Committee, in its discretion, shall determine the methodology or
manner of making such substitution or adjustment.


(b)    In addition to the adjustments permitted under paragraph (a) above, the
Committee, in its sole discretion, may make such other adjustments or
modifications in the terms of any Awards that it deems appropriate to reflect
any Corporate Transaction, including, but not limited to, modifications of
performance goals and changes in the length of Performance Periods, subject to
the limitations set forth in Section 15.4, provided that no such adjustment or
modification shall have the effect of materially and adversely reducing
Participant’s rights and opportunities with respect to outstanding Awards.


(c)    The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.


Article 5. Eligibility and Participation


5.1    Eligibility to Receive Awards. Individuals eligible to participate in
this Plan include all Employees and Non-employee Directors.


5.2    Participation in the Plan. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all individuals eligible to
participate in the Plan:


(a)
Non-employee Directors, and



(b)    those Employees who, in the opinion of the Committee have demonstrated a
capacity for contributing in a substantial manner to the success of the Company
and its Subsidiaries,


to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of any and all terms permissible by law and the amount of each Award.







--------------------------------------------------------------------------------





Article 6. Restrictions and Covenants


6.1    Participant Obligations. In addition to such other conditions as may be
established by the Committee, in consideration of the granting of an Award under
the terms of the Plan, each Employee who is a Participant agrees as follows:


(a)    The right to exercise any Option or Stock Appreciation Right shall be
conditional upon certification by the Participant at time of exercise whether
the Participant either intends to remain in the employ of the Company or one of
its Subsidiaries for at least one (1) year following the date of exercise of the
Option or SAR or intends to leave the Company or one of its Subsidiaries within
one (1) year following the date of exercise of the Option or SAR, but has no
intention to engage in any activity that would violate the non-compete
provisions of Article 6.


(b)    In order to better protect the goodwill of the Company and its affiliates
and Subsidiaries and to prevent the disclosure of the Company’s or its
affiliates’ or Subsidiaries’ confidential and proprietary trade secret
information and thereby help ensure the long-term success of the business, the
Participant, without prior written consent of the Chief Human Resources Officer
of and Chief Legal Officer of the Company, will not engage in any activity or
provide any services, whether as a director, manager, supervisor, employee,
adviser, consultant or otherwise, for a period of three (3) years following the
date of the Participant’s Termination of Employment, in connection with the
manufacture, development, advertising, promotion, or sale of any product which
is the same as or similar to or competitive with any products of the Company or
its affiliates or Subsidiaries (including both existing products as well as
products known to the Participant, as a consequence of the Participant’s
employment with the Company or one of its affiliates or Subsidiaries, to be in
development):


(i)    with respect to which the Participant’s work has been directly concerned
at any time during the two (2) years preceding Termination of Employment, or


(ii)    with respect to which the Participant, as a consequence of the
Participant’s job performance and duties, acquired knowledge of confidential and
proprietary trade secret information of the Company or its affiliates or
Subsidiaries.


For purposes of this Section 6.1(b), it shall be conclusively presumed that
Participants have knowledge of information they were directly exposed to through
actual receipt or review of memos or documents containing such information, or
through actual attendance at meetings at which such information was discussed or
disclosed.


(c)    To better protect the Company’s investment in its employees and to ensure
the long-term success of the business, the Participant, without prior written
consent of the Company, will not attempt directly or indirectly to induce any
employee of the Company or its affiliates or Subsidiaries to be employed or
perform services elsewhere or attempt directly or indirectly to solicit the
trade or business of any customer or partner of the Company or its affiliates or
Subsidiaries.


(d)    Because a main purpose of the Plan is to strengthen the alignment of
interests between employees of the Company (including all affiliates and
Subsidiaries) and its shareholders to ensure the continued success of the
Company, the Participant will not take any action that is significantly contrary
to the best interests of the Company or its affiliates or Subsidiaries. For
purposes of this Section 6.1(d), an action taken “significantly contrary to the
best interests of the Company or its affiliates or Subsidiaries” includes
without limitation any action taken or threatened by the Participant that the
Committee determines has, or is reasonably likely to have, a significant adverse
impact on the reputation, goodwill, stability, operation, personnel retention
and management, or business of the Company or any affiliate or Subsidiary.


(e)    The provisions of this Article 6 are not in lieu of, but are in addition
to, the continuing obligation of the Participant (which the Participant
acknowledges by accepting any Award under the Plan) to not use or disclose the
Company's or its affiliates’ or Subsidiaries' confidential and proprietary trade
secret information known to the Participant until any particular confidential
and proprietary trade secret information becomes generally known (through no
fault of the Participant), whereupon the restriction on use and disclosure shall
cease as to that item. Information regarding products in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates or Subsidiaries is considering
for broader use, shall not be deemed generally known until such broader use is
actually commercially implemented. As used in this Article 6, "generally known"
means known throughout the domestic U. S. industry





--------------------------------------------------------------------------------





or, in the case of Participants who have job responsibilities outside of the
United States, the appropriate foreign country or countries' industry.


(f)    By acceptance of any Award granted under the terms of the Plan, the
Participant acknowledges that if the Participant were, without authority, to use
or disclose the Company’s or any of its affiliates’ or Subsidiaries’
confidential and proprietary trade secret information or threaten to do so or
violate or threaten to violate any other covenant of this Article 6, the Company
or one of its affiliates or Subsidiaries would be entitled to injunctive and
other appropriate relief to prevent the Participant from doing so. The
Participant acknowledges that the harm caused to the Company by the breach or
anticipated breach of this Article 6 is by its nature irreparable because, among
other things, it is not readily susceptible of proof as to the monetary harm
that would ensue. The Participant consents that any interim or final equitable
relief entered by a court of competent jurisdiction shall, at the request of the
Company or one of its affiliates or Subsidiaries, be entered on consent and
enforced by any court having jurisdiction over the Participant, without
prejudice to any rights either party may have to appeal from the proceedings
which resulted in any grant of such relief.


(g)    Notwithstanding the requirements of confidentiality contained in this
Article 6, the federal Defend Trade Secrets Act of 2016 immunizes Participant
against criminal and civil liability under federal or state trade secret laws
for Participant’s disclosure of trade secrets that is made i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law; ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; or iii) to Participant’s
attorney for use in a lawsuit alleging retaliation for reporting a suspected
violation of law, provided that any document containing the trade secret is
filed under seal and Participant does not otherwise disclose the trade secret,
except pursuant to court order.


(h)    If any of the provisions contained in this Article 6 shall for any
reason, whether by application of existing law or law which may develop after
the Participant’s acceptance of an Award under the Plan be determined by a court
of competent jurisdiction to be overly broad as to scope of activity, duration,
or territory, the Participant agrees to join the Company or any of its
affiliates or Subsidiaries in requesting such court to construe such provision
by limiting or reducing it so as to be enforceable to the extent compatible with
then applicable law. If any one or more of the terms, provisions, covenants, or
restrictions of this Article 6 shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants, and restrictions of this Article 6 shall remain in
full force and effect and shall in no way be affected, impaired, or invalidated.


6.2    Remedies. The Committee may cancel, rescind, suspend, withhold or
otherwise limit or restrict any unexpired, unpaid or deferred Awards at any time
if the Participant is not in compliance with all terms and conditions set forth
in the Plan, including this Article 6. By acceptance of any Award granted under
the terms of the Plan, the Participant acknowledges that the remedies outlined
in this Section 6.2 and in Section 6.3 below are in addition to any remedy the
Company or any affiliate or Subsidiary may have at law or in equity, including
without limitation injunctive and other appropriate relief.


6.3    Repayment Obligations. Upon exercise, payment or delivery of an Award,
the Participant shall certify in a manner acceptable to the Company that he or
she has complied with the terms and conditions of the Plan. In the event a
Participant fails to comply with any provision in this Article 6 at any time
before or after exercise, payment or delivery of an Award, the Participant shall
repay to the Company the net proceeds of any exercises, payments or deliveries
of Awards which occur at any time after the earlier of the following two dates:
(a) the date three years immediately preceding any such violation; or (b) the
date 6 months prior to the Participant’s Termination of Employment. The
Participant shall repay to the Company the net proceeds in such manner and on
such terms and conditions as may be required by the Company, and the Company
shall be entitled to set-off against the amount of any such net proceeds any
amount owed to the Participant by the Company, to the extent that such set-off
is not inconsistent with Code Section 409A. For purposes of this paragraph, “net
proceeds” shall mean (1) for each Option or SAR exercise, the difference between
the Option Price and the greater of (i) the price of Shares on the date of
exercise or (ii) the amount realized upon the disposition of the underlying
Shares, less any applicable taxes withheld by the Company; (2) for RSUs or
Performance Stock Units, the greater of (i) the number of net Shares delivered
to the Participant multiplied by the closing price of Shares on the date of
delivery or (ii) the amount realized upon the disposition of the number of net
Shares delivered, in either case less any applicable taxes withheld by the
Company; (3) for Restricted Stock, the greater of (i) the number of net Shares
retained by, or delivered to, the Participant after any restrictions lapse
multiplied by the closing price of Shares on the date the restrictions lapse or
(ii) the amount realized upon the disposition of the number of net Shares
delivered, in either case less any applicable taxes withheld by the Company; and
(4) for all other Awards, the value of Shares or cash delivered to the
Participant less any applicable taxes withheld by the Company.







--------------------------------------------------------------------------------





6.4    Suspension of Exercise. The Company reserves the right from time to time
to suspend the exercise of any Award, where such suspension is deemed by the
Company as necessary or appropriate for corporate purposes. No such suspension
shall extend the life of the Option or Stock Appreciation Right beyond its
expiration date, and in no event will there be a suspension in the five (5)
calendar days immediately preceding the expiration date.


Article 7. Stock Options


7.1    Grant of Options. Options may be granted to Participants in such number,
and upon such terms, and at any time and from time to time as shall be
determined by the Committee, in its sole discretion. Each grant of an Option
shall be evidenced by an Award Agreement which shall specify whether the Option
is in the form of a Nonqualified Stock Option or an Incentive Stock Option.


7.2    Option Price. The Option Price for each grant of an Option shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement evidencing such Option; provided, however, the Option Price must
be at least equal to 100% of the FMV of a Share as of the Option’s Grant Date,
subject to adjustment as provided for under Section 4.5.


7.3    Term of Option. The term of an Option granted to a Participant shall be
determined by the Committee, in its sole discretion; provided, however, no
Option shall be exercisable later than the tenth anniversary of the Grant Date.


7.4    Exercise of Option. An Option shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which terms and restrictions need not be the same for each
grant or for each Participant, except that no Option shall be exercisable within
one (1) year from its Grant Date, except in the case of the death of the
Participant.


7.5    Notice of Exercise. An Option shall be exercised by the delivery of a
notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee, or by complying with any
alternative procedures that may be authorized by the Committee, setting forth
the number of Shares with respect to which the Option is to be exercised.


7.6    Payment of Option Price. A condition of the issuance of the Shares as to
which an Option shall be exercised shall be the payment of the Option Price. The
Option Price of any exercised Option shall be payable to the Company in
accordance with one of the following methods:


(a)In cash or its equivalent;


(b)By a cashless (broker-assisted) exercise;


(c)By any combination of (a) and (b); or


(d)Any other method approved or accepted by the Committee in its sole
discretion.


Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars or Shares, as
applicable.


7.7    Special Rules Regarding ISOs. Notwithstanding any provision of the Plan
to the contrary, an Option granted in the form of an ISO to a Participant shall
be subject to the following rules. An ISO may be granted solely to eligible
Employees of the Company, a parent corporation, or a subsidiary, as defined in
Code Section 422. An Award Agreement evidencing the grant of an ISO shall
specify that such grant is intended to be an ISO. The Option Price for each
grant of an ISO must be at least equal 100% of the Fair Market Value of a Share
as of the ISO’s Grant Date (in the case of 10% owners, within the meaning of
Code Section 422, the Option Price may not be not less than 110% of such Fair
Market Value), subject to adjustment provided for under Section 4.5. Any ISO
granted to a Participant shall be exercisable during his or her lifetime solely
by such Participant. The period during which a Participant may exercise an ISO
shall not exceed ten years (five years in the case of a Participant who is a 10%
owner within the meaning of Code Section 422) from its Grant Date. To the extent
that the aggregate Fair Market Value of (a) the Shares with respect to which
Options designated as ISOs plus (b) the shares of stock of the Company, parent
corporation and subsidiary with respect to which other ISOs are exercisable for
the first time by a holder of such ISOs during any calendar year under all plans
of the Company, any parent corporation, and any subsidiary exceeds $100,000,
such Options shall be treated as Nonqualified Stock Options. For purposes of the
preceding sentence, (a) Options shall be taken into account in the order in
which they were granted, and (b) the Fair Market Value of the Shares shall be
determined as of the time the Option or other ISO is granted. No more than
100,000,000 Shares shall be available under this Plan for delivery with respect
to ISOs. No ISO may be granted





--------------------------------------------------------------------------------





more than ten years after the earlier of (a) adoption of this Plan by the Board
and (b) the Effective Date. No ISO may be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided, however, that at the discretion of the
Committee, an ISO may be transferred to a grantor trust under which the
Participant making the transfer is the sole beneficiary.


Article 8. Stock Appreciation Rights


8.1    Grant of SARs. SARs may be granted to Participants in such number, and
upon such terms, and at any time and from time to time as shall be determined by
the Committee, in its sole discretion. Each grant of SARs shall be evidenced by
an Award Agreement.


8.2    Grant Price. The Grant Price for each grant of an SAR shall be determined
by the Committee and shall be specified in the Award Agreement evidencing the
SAR; provided, however, the Grant Price must be at least equal to 100% of the
FMV of a Share as of the Grant Date, subject to adjustment as provided for under
Section 4.5.


8.3    Term of SAR. The term of an SAR granted to a Participant shall be
determined by the Committee, in its sole discretion; provided, however, no SAR
shall be exercisable later than the tenth anniversary of the Grant Date.


8.4    Exercise of SAR. An SAR shall be exercisable at such times and be subject
to such restrictions and conditions as the Committee shall in each instance
approve, which terms and restrictions need not be the same for each grant or for
each Participant, except that no SAR shall be exercisable within one (1) year
from its Grant Date, except in the case of the death of the Participant.


8.5    Notice of Exercise. An SAR shall be exercised by the delivery of a notice
of exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the SAR is to be exercised.


8.6    Settlement of SARs. Upon the exercise of an SAR, pursuant to a notice of
exercise properly completed and submitted to the Company in accordance with
Section 8.5, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of (a) and (b) below:


(a)    The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price.


(b)    The number of Shares with respect to which the SAR is exercised.


Payment shall be made in cash, Shares or a combination thereof as provided for
under the applicable Award Agreement. In the case of the redemption of SARs by a
Subsidiary of the Company not located in the United States, the redemption
differential shall be calculated in United States dollars and converted to the
appropriate local currency on the exercise date.


Article 9. Restricted Stock


9.1    Grant of Restricted Stock. Restricted Stock may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. Each
grant of Restricted Stock shall be evidenced by an Award Agreement.


9.2    Nature of Restrictions. Each grant of Restricted Stock shall subject to a
Period of Restriction that shall lapse upon the satisfaction of such conditions
and restrictions as are determined by the Committee in its sole discretion and
set forth in an applicable Award Agreement. Such conditions or restrictions may
include, without limitation, one or more of the following:


(a)    Restrictions based upon the achievement of specific performance goals;
and/or


(b)    Time-based restrictions.


9.3    Voting and Dividend Rights. Unless otherwise determined by the Committee
and set forth in a Participant’s applicable Award Agreement, to the extent
permitted or required by law, as determined by the Committee, a Participant
holding Shares of Restricted Stock granted hereunder shall be granted the right
to exercise full voting rights with respect to those Shares and the right to
receive dividends declared on those Shares during the Period of Restriction
provided, however, that in the case of an Award as to which vesting depends upon
the satisfaction of one or more performance conditions, such dividends shall be
subject to the same performance conditions as the underlying Award.





--------------------------------------------------------------------------------





Article 10. Restricted Stock Units


10.1    Grant of Restricted Stock Units. Restricted Stock Units may be granted
to Participants in such number, and upon such terms, and at any time and from
time to time as shall be determined by the Committee, in its sole discretion. A
grant of a Restricted Stock Unit or Restricted Stock Units shall not represent
the grant of Shares but shall represent a promise to deliver a corresponding
number of Shares or the value of each Share based upon the completion of
service, performance conditions, or such other terms and conditions as specified
in the applicable Award Agreement over the Period of Restriction. Each grant of
Restricted Stock Units shall be evidenced by an Award Agreement.


10.2    Nature of Restrictions. Each grant of Restricted Stock Units shall be
subject to a Period of Restriction that shall lapse upon the satisfaction of
such conditions and restrictions as are determined by the Committee in its sole
discretion and set forth in an applicable Award Agreement. Such conditions or
restrictions may include, without limitation, one or more of the following:


(a)    Restrictions based upon the achievement of specific performance goals;
and/or


(b)    Time-based restrictions.


10.3    Voting and Dividend Rights. A Participant shall have no voting or
dividend rights with respect to any Restricted Stock Units granted hereunder or
the Shares corresponding to any Restricted Stock Units granted hereunder prior
to such Shares being delivered to the Participant. A Participant may have a
right to Dividend Equivalents based upon the terms of the Award pursuant to
Article 13.


10.4    Settlement and Payment of Restricted Stock Units. Unless otherwise
determined by the Committee, Restricted Stock Units shall be paid in the form of
Shares upon the date specified in the Award Agreement.


Article 11. Performance Stock Units


11.1    Grant of Performance Stock Units. Performance Stock Units may be granted
to Participants in such number, and upon such terms and at any time and from
time to time as shall be determined by the Committee, in its sole discretion. A
grant of Performance Stock Units shall not represent the grant of Shares but
shall represent a promise to deliver Shares or cash based on the satisfaction of
performance and, if applicable, service conditions. Each grant of Performance
Stock Units shall be evidenced by an Award Agreement.


11.2    Earning of Performance Stock Units. After the applicable Performance
Period has ended, the number of Performance Stock Units earned by the
Participant over the Performance Period shall be determined as a function of the
extent to which the applicable corresponding performance goals have been
achieved. This determination shall be made solely by the Committee.


11.3    Voting and Dividend Rights. A Participant shall have no voting or
dividend rights with respect to any Performance Stock Units granted hereunder or
the Shares corresponding to any Performance Stock Units granted hereunder prior
to such Shares being delivered to the Participant. A Participant may have a
right to Dividend Equivalents based upon the terms of the Award pursuant to
Article 13.


11.4    Settlement and Payment of Performance Stock Units. The Committee shall
pay at or as soon as applicable following the close of the applicable
Performance Period or at such other time as specified in the Award Agreement,
any earned Performance Stock Units in the form of Shares, unless otherwise
determined by the Committee. Any Shares paid to a Participant under this Section
11.4 may be subject to any restrictions deemed appropriate by the Committee.


Article 12. Other Stock-Based Awards and Cash-Based Awards


12.1    Grant of Other Stock-Based Awards and Cash-Based Awards.


(a)    The Committee may grant Other Stock-Based Awards not otherwise described
by the terms of this Plan to a Participant in such amounts and subject to such
terms and conditions, as the Committee shall determine, in its sole discretion.
Such Awards may involve the transfer of actual Shares to Participants, or
payment in cash or otherwise of amounts based on the value of Shares.







--------------------------------------------------------------------------------





(b)    The Committee may grant Cash-Based Awards not otherwise described by the
terms of this Plan to a Participant in such amounts and subject to such terms
and conditions, as the Committee shall determine, in its sole discretion.


(c)    Each grant of Other Stock-Based Awards and Cash-Based Awards shall be
evidenced by an Award Agreement, except to the extent determined by the
Committee.


12.2    Value of Other Stock-Based Awards and Cash-Based Awards.


(a)    Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee, in its sole discretion.


(b)    Each Cash-Based Award shall specify a payment amount or payment range as
determined by the Committee, in its sole discretion. If the Committee exercises
its discretion to establish performance goals, the value of Cash-Based Awards
that shall be paid to the Participant will depend on the extent to which such
performance goals are met.


12.3    Payment of Other Stock-Based Awards and Cash-Based Awards. Payment, if
any, with respect to Cash-Based Awards and Other Stock-Based Award shall be made
in accordance with the terms of the applicable Award Agreement, in cash, Shares
or a combination of both as determined by the Committee in its sole discretion.


Article 13. Dividend Equivalents


Except for Options and SARs, the Committee may grant Dividend Equivalents to a
Participant based on the dividends declared on Shares that are subject to any
Award granted to the Participant, with such Dividend Equivalents credited to the
Participant as of the applicable dividend payment dates that occur during a
period determined by the Committee; provided however, that in the case of an
Award as to which vesting depends upon the satisfaction of one or more
performance conditions, such Dividend Equivalents shall be subject to the same
performance conditions as the underlying Award. Dividend Equivalents shall be
converted to and paid in cash or additional Shares or Awards by such formula and
at such time and subject to such limitations as may be determined by the
Committee.


Article 14. Transferability of Awards and Shares


14.1    Transferability of Awards. Except as provided in Section 14.2, during a
Participant’s lifetime, Options and SARs shall be exercisable only by the
Participant personally, or, in the event of legal incompetence of the
Participant, by the Participant’s duly appointed legal guardian. Awards shall
not be transferable other than by will or the laws of descent and distribution;
and any purported transfer in violation of this Section 14.1 shall be null and
void.


14.2    Committee Action. Except as provided in Section 7.7, the Committee may,
in its discretion, determine that notwithstanding Section 14.1, any Awards shall
be transferable, without compensation to the transferor, to and exercisable by
such transferees, and subject to such terms and conditions as the Committee may
deem appropriate; provided, however, no Award may be transferred for value
without shareholder approval.


14.3    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded or under any blue sky or state securities laws applicable to
such Shares.


14.4    Transferability after Death of a Participant. For the purpose of
exercising Options or Stock Appreciation Rights after the death of the
Participant:


(a)the individuals to whom the Options or Stock Appreciation Rights have been
transferred by will or the laws of descent and distribution shall have the
privilege of exercising remaining Options, Stock Appreciation Rights or parts
thereof, whether or not exercisable on the date of death of such Participant, at
any time prior to the expiration date of the Options or Stock Appreciation
Rights; and


(b)the duly appointed executors and administrators of the estate of the deceased
Participant shall have the same rights and obligations with respect to the
Options and Stock Appreciation Rights as legatees or distributees would have
after distribution to them from the Participant’s estate.





--------------------------------------------------------------------------------





Article 15. Performance-Based Compensation and Compliance with Code Section
162(m)


15.1    Compliance with Section 162(m). All Options and SARs granted hereunder
to any Participant who is or may be a Covered Employee at the time of exercise
of such Option or SAR are intended to qualify for exemption from the limitation
on deductibility imposed by Code Section 162(m) and this Plan shall be
interpreted and operated consistent with that intention. The Committee may
designate any Award (other than an Option or SAR) as Performance-Based
Compensation upon grant, in each case based upon a determination that (i) the
Participant is or may be a Covered Employee with respect to such Award, and (ii)
the Committee wishes such Award to qualify for exemption from the limitation on
deductibility imposed by Code Section 162(m). The Committee shall have the sole
authority to specify which Awards are to be granted in compliance with Code
Section 162(m) and treated as Performance-Based Compensation.


15.2    Performance Measures. Payment or vesting of an Award to a Covered
Employee that is intended to qualify as Performance-Based Compensation shall be
based upon one or more of the following Performance Measures, as measured during
the Performance Period:


(a)
total shareholder return;



(b)
operating total shareholder return;



(c)
stock price;



(d)
market share;



(e)
sales revenue;



(f)
organic sales growth;



(g)
operating earnings (before tax or after tax);



(h)
earnings per share;



(i)
net earnings or net income;



(j)
gross margin;



(k)
operating margin;



(l)
costs;



(m)
return on assets or capital;



(n)
cash flow;



(o)
cash flow efficiency; or



(p)
acquisition integration metrics.



Any Performance Measure(s) may, as the Committee, in its sole discretion, deems
appropriate, (i) relate to the performance of the Company, a Subsidiary,
divisions, department, region, function or business unit of the Company in which
the Participant is employed or any combination thereof, (ii) be measured
relative to the performance of other companies, a published index, an absolute
amount, a pre-established target, or any other point of comparison, or (iii) be
based on any combination of the foregoing. Any Performance Measure(s) may be
made subject to pre-specified adjustments to remove the effects of
restructurings, dispositions, changes in tax or accounting rules, or similar
non-recurring or extraordinary events to the extent consistent with the
requirements of Code Section 162(m) for Performance-Based Compensation.


15.4    Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines, in its sole discretion.





--------------------------------------------------------------------------------





15.5    Interpretation of Performance-Based Compensation. In the event an Award
is intended to be Performance-Based Compensation, all terms of the Award and any
accompanying Committee action shall be interpreted in a manner that results in
the Award complying with Code Section 162(m), and, to the extent a Plan term or
Committee action is inconsistent with Code Section 162(m), the Plan term or
Committee action shall be deemed modified (or, if necessary, treated as void) in
a manner that results in compliance with Code Section 162(m).


15.6    Committee Discretion. In the event that applicable tax or securities
laws change to permit Committee discretion to alter the governing Performance
Measures or permit flexibility with respect to the terms of any Award or Awards
to be treated as Performance-Based Compensation without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval. In addition, in the event that
the Committee determines that it is advisable to grant Awards that shall not
qualify as Performance-Based Compensation, the Committee may make such grants
without satisfying the requirements of Code Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 15.2.


Article 16. Termination of Employment or Termination of Directorship


16.1    Effect of Termination of Employment or Directorship Generally. Each
Award Agreement evidencing the grant of an Award shall provide for the
following:


(a)The extent to which a Participant shall vest in or forfeit such Award
following the Participant’s Termination of Employment or Termination of
Directorship, as applicable.


(b)With respect to an Award in the form of an Option or SAR, the extent to which
a Participant shall have the right to exercise the Option or SAR following the
Participant’s Termination of Employment or Termination of Directorship, as
applicable.


The foregoing provisions shall be determined in the sole discretion of the
Committee, shall be included in each Award Agreement entered into with each
Participant, need not be uniform among all Award Agreements and may reflect
distinctions based on the reasons for termination.


16.2    Effect of Termination of Employment for Cause. In addition to the
forfeiture events specified in the Award Agreements as authorized by Section
16.1 above, a Participant’s Termination of Employment or Directorship for Cause
shall result in the forfeiture of the Participant’s outstanding Awards in
accordance with the following:


(a)Any outstanding and non-vested Options, SARs, Restricted Stock, RSUs,
Performance Stock Units, Cash-Based Awards and Other Stock-Based Awards granted
to the Participant shall be forfeited as of the Participant’s Termination of
Employment or Directorship; and


(b)Any vested and unexercised Options and SARs, vested but not settled RSUs,
earned but not settled Performance Stock Units, and earned and/or vested
Cash-Based Awards and Other Stock-Based Awards granted to the Participant shall
be forfeited as of the Participant’s Termination of Employment or Directorship.


Article 17. Effect of a Change in Control


Notwithstanding any other provision of this Plan to the contrary, the provisions
of this Article 17 shall apply in the event of a Change in Control:


17.1    Awards Assumed by Successor. Upon the occurrence of a Change in Control,
any Award granted under the Plan that is Assumed (as defined in Section 17.2
below) by the entity effecting the Change in Control shall vest and be
exercisable, if applicable, in accordance with the terms of the original grant
unless, during the two (2) year period commencing on the date of the Change in
Control:


(a)the Participant is involuntarily terminated for reasons other than for Cause;
or,


(b)the Participant terminates his or her employment for Good Reason.


If clause (a) or (b) applies, the Award shall become fully vested and
exercisable, if applicable, and any restrictions that apply to the Award shall
lapse, and any performance-based Award shall be deemed to be satisfied at the
target level, except that, with respect to any Award subject to Code Section
409A, payment shall be made on the date payment would have been made had





--------------------------------------------------------------------------------





the Termination of Employment not occurred. For purposes of this Section 17.1, a
Termination of Employment for Good Reason shall not be considered to be for Good
Reason unless:


(a)    the Participant has provided the Company with a written notice of his or
her intent to terminate employment for Good Reason within sixty (60) days of the
Participant becoming aware of the circumstances giving rise to Good Reason; and


(b)    the Participant allows the Company thirty (30) days to remedy such
circumstances to the extent curable.


17.2    Assumed Awards Defined. For purposes of this Article 17, an Award shall
be considered assumed (“Assumed”) if each of the following conditions are met:


(a)    Options and Stock Appreciation Rights are converted into a replacement
Award in a manner that complies with Code Section 409A;


(b)    RSUs and Restricted Stock Awards are converted into a replacement Award
covering a number of shares of the entity effecting the Change in Control (or a
successor or parent corporation), as determined in a manner substantially
similar to the treatment of an equal number of Shares covered by the Award;
provided that to the extent that any portion of the consideration received by
holders of Shares in the Change in Control transaction is not in the form of the
common stock of such entity (or a successor or parent corporation), the number
of shares covered by the replacement Award shall be based on the average of the
high and low selling prices of the common stock of such entity (or a successor
or parent corporation) on the established stock exchange on the trading day
immediately preceding the date of the Change in Control;


(c)    the replacement Award contains provisions for scheduled vesting and
treatment on Termination of Employment (including the definition of Cause and
Good Reason) that are no less favorable to the Participant than the underlying
Award being replaced, and all other terms of the replacement Award (other than
the security and number of shares represented by the replacement Award) are
substantially similar to the underlying Award; and


(d)    the security represented by the replacement Award is of a class that is
publicly held and widely traded on an established stock exchange; and


(e)    vesting does not depend upon the satisfaction of one or more performance
conditions.


17.3    Awards not Assumed by Successor


(a)    Upon the occurrence of a Change in Control, Awards under the Plan which
are not Assumed by the person(s) or entity(s) effecting the Change in Control
shall become fully vested and exercisable on the date of the Change in Control,
any restrictions that apply to such Awards shall lapse, and any
performance-based Award shall be deemed to be satisfied at the target level.
Payment with respect to such Awards shall be made as follows:


(i)    For each Option and Stock Appreciation Right, the Participant shall
receive a payment equal to the difference between the consideration (consisting
of cash or other property (including securities of a successor or parent
corporation)) received by holders of Shares in the Change in Control transaction
and the exercise price of the applicable Option or Stock Appreciation Right, if
such difference is positive. Such payment shall be made in the same form as the
consideration received by holders of Shares. Any Options or Stock Appreciation
Rights with an exercise price that is higher than the per share consideration
received by holders of Shares in connection with the Change in Control shall be
cancelled for no additional consideration.


(ii)    For each Share of Restricted Stock, RSU, or Performance Stock Unit, the
Participant shall receive the consideration (consisting of cash or other
property (including securities of a successor or parent corporation)) which such
Participant would have received in the Change in Control transaction had he or
she been, immediately prior to such transaction, a holder of the number of
Shares equal to the number of Shares covered by the Restricted Stock, RSUs, or
Performance Stock Units (based on target level performance)







--------------------------------------------------------------------------------





(b)    The payments contemplated by clauses (a) (i) and (ii) of this Section
17.3 shall be made upon or as soon as practicable following the Change in
Control, provided, however, that with respect to any Award that is subject to
Code Section 409A, if the Change in Control is not also a “change in control
event” within the meaning of Section 409A, the payment shall be made on the date
payment would have been made had the Change in Control not occurred.


Article 18. Rights of Participants


18.1    Employment. Nothing in this Plan or an Award Agreement shall (a)
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment with the Company or any Subsidiary at any
time or for any reason not prohibited by law or (b) confer upon any Participant
any right to continue his employment or service as a Director for any specified
period of time. Neither an Award nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any Subsidiary and,
accordingly, subject to Articles 3 and 19, this Plan and the benefits hereunder
may be amended or terminated at any time in the sole and exclusive discretion of
the Board without giving rise to any liability on the part of the Company, any
Subsidiary, the Committee or the Board.


18.2    Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.


18.3    Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.


Article 19. Amendment and Termination


19.1    Amendment and Termination of the Plan and Awards.


(a)    Subject to subparagraphs (b) and (c) of this Section 19.1 and Section
19.3 of the Plan, the Board or the Committee may at any time amend or terminate
the Plan or amend or terminate any outstanding Award.


(b)    Except as provided for in Section 4.5, the terms of an outstanding Award
may not be amended, without prior shareholder approval, to:


(i)     reduce the Option Price of an outstanding Option or to reduce the Grant
Price of an outstanding SAR,


(ii)     cancel an outstanding Option or SAR in exchange for other Options or
SARs with an Option Price or Grant Price, as applicable, that is less than the
Option Price of the cancelled Option or the Grant Price of the cancelled SAR, as
applicable, or


(iii)    cancel an outstanding Option with an Option Price that is less than the
Fair Market Value of a Share on the date of cancellation or cancel an
outstanding SAR with a Grant Price that is less than the Fair Market Value of a
Share on the date of cancellation in exchange for cash or another Award.


(c)    Notwithstanding the foregoing, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations,
applicable U.S. federal laws or regulations and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.


19.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Section 15.4, the Committee may make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.5) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. By accepting an
Award under this Plan, a Participant agrees to any adjustment to the Award made
pursuant to this Section 19.2 without further consideration or action.







--------------------------------------------------------------------------------





19.3    Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, other than Sections 19.2, 19.4 and 21.15, no termination
or amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.


19.4    Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board or Committee may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
law relating to plans of this or similar nature, and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 19.4
to the Plan and any Award without further consideration or action.


Article 20. Tax Withholding


20.1    Minimum Tax Withholding. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy applicable federal, state and local tax
withholding requirements, domestic or foreign, with respect to any taxable event
arising as a result of this Plan, but in no event shall such deduction or
withholding or remittance exceed the minimum statutory withholding requirements.


20.2    Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
upon the settlement of Restricted Stock Units or Performance Stock Units, or any
other taxable event arising as a result of an Award granted hereunder
(collectively and individually referred to as a “Share Payment”) the Committee
may choose to satisfy the withholding requirement, in whole or in part, by
having the Company withhold from a Share Payment the number of Shares having a
Fair Market Value on the date the withholding is to be determined equal to the
minimum statutory withholding requirement, but in no event shall such
withholding exceed the minimum statutory withholding requirement.


Article 21. General Provisions


21.1     Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.


21.2    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.


21.3    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.


21.4     Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


21.5    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:


(a)    Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and


(b)    Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.


21.6    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of
any Shares hereunder, shall relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.


21.7    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.





--------------------------------------------------------------------------------





21.8    Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company or any Subsidiaries operate or have
Employees or Directors, the Committee, in its sole discretion, shall have the
power and authority to:


(a)    Determine which Subsidiaries shall be covered by this Plan;


(b)    Determine which Employees or Directors outside the United States are
eligible to participate in this Plan;


(c)    Modify the terms and conditions of any Award granted to Employees or
Directors outside the United States to comply with applicable foreign laws;


(d)    Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 21.8 by the Committee shall be attached to this Plan document as
appendices; and


(e)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.


Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.


21.9    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a non-certificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.


21.10    Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company, or the Subsidiary, as the case may be,
and no special or separate fund shall be established, and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.


21.11    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.


21.12    Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s retirement plans (both qualified and nonqualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.


21.13    Deferred Compensation. It is intended that any Award under this Plan
shall either be exempt from Code Section 409A or shall comply, in form and
operation, with Code Section 409A. If a Participant is a “specified employee” as
defined under Code Section 409A and the Participant’s Award is to be settled on
account of the Participant’s separation from service (for reasons other than
death) and such Award constitutes “deferred compensation” as defined under Code
Section 409A, then any portion of the Participant’s Award that would otherwise
be settled during the six-month period commencing on the Participant’s
separation from service shall be settled as soon as practicable following the
conclusion of the six-month period (or following the Participant’s death if it
occurs during such six-month period). Any Awards that are subject to Code
Section 409A shall be interpreted in a manner that complies with Code Section
409A.


21.14    Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.







--------------------------------------------------------------------------------





21.15    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary to take any action that such entity deems to be necessary or
appropriate.


21.16    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the state of Ohio excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction.


21.17    Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may (i) deliver by email or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award thereunder (including without limitation, prospectuses required by the
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements) and (ii) permit Participant’s to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.


21.18     No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of the Plan to the contrary or any action taken by the Company,
Subsidiaries, or the Board with respect to any income tax, social insurance,
payroll tax, or other tax, the acceptance of an Award under the Plan represents
the Participant’s acknowledgement that the ultimate liability for any such tax
owed by the Participant is and remains the Participant’s responsibility, and
that the Company makes no representations or warranties about the tax treatment
of any Award, and does not commit to structure any aspect of the Award to reduce
or eliminate a Participant’s tax liability, including without limitation, Code
Sections 409A and 457A.


21.19    Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.







